--------------------------------------------------------------------------------

Exhibit 10.1
 


GRAPHIC [img001.jpg]
 
 
 
2009 Short Term Incentive Plan (STIP)
 


 
August 2009
 




 
 

--------------------------------------------------------------------------------

 
 
Internap Network Services Corporation (the “Corporation”)
2009 Short Term Incentive Plan (the “2009 Plan”)


The purpose of the 2009 Plan is to:



 
§
Focus participants’ actions on the achievement of annual revenue growth, cash
flow, customer service and profitability goals;
 
§
Align participants’ actions with the accomplishment of key operational goals;
 
§
Encourage and reward individuals for the achievement of specific personal and/or
business unit objectives in support of the Corporation’s key annual objectives;
and
 
§
Maintain a competitive range of incentive compensation opportunities.



The 2009 Plan supersedes and cancels all previous stand-alone short-term
incentive plans but does not supersede the Corporation’s Employment Security
Plan or any terms thereof.  It takes effect on January 1, 2009 and will expire
on December 31, 2009.
 
Participation


All Full Time exempt and eligible non-exempt employees of the Corporation are
entitled to participate in the 2009 Plan.


Participation method differs among these groups.


Employees joining the Company after January 1, 2009 may be eligible to receive a
pro-rated bonus based on service date and performance.


Key Terms and Definitions


Base Salary is defined as annualized regular salary excluding any bonuses,
incentives, or allowances.


Bonus Elements are defined as the corporate and personal/business unit
objectives which comprise the individualized targets for the exempt, eligible
positions.  The corporate components are revenue, EBITDA and cash flow.  The
personal/business unit objectives are individualized for each participant.


Participation Levels and Split between Corporate and Personal/Business Unit
Objectives


The table below identifies the target incentives as a percentage of base salary
and the split between corporate and personal/business unit objectives.


STI Participation Level
Target Incentive
%
Corporate Objectives
Personal/BU Objectives
Section 16 Officer
Up to 100%
70
30
Vice Presidents
Up to 50%,
70
30
Directors and below
Up to 25%
50
50
Non-exempt
Up to 10%
Discretionary
Discretionary



Form of Awards


All awards granted pursuant to this 2009 Plan shall be paid in cash (local
currency).  
 
 
 

--------------------------------------------------------------------------------

 
 
The Compensation Committee retains the discretion to determine payment relative
to corporate objectives for all participants and the personal/business unit
objectives established for participants at the Vice President level and above,
after consideration of any recommendation by the Chief Executive Officer.


Payment of the personal/business unit component for exempt employees below the
Vice President level is based on management’s assessment of the level of
achievement relative to their specific, measurable, pre-defined objectives.


Payment of the personal/business unit component for non-exempt employees is
based on management’s discretionary evaluation of individual performance.
 
Termination of Employment
 
If a participant is no longer an employee for whatever reason (other than death
or disability), on the date awards from the 2009 Plan are paid, the participant
shall forfeit all rights to any payments under the 2009 Plan.  Awards from the
2009 Plan are not earned until they are paid.  In no event will payments from
the 2009 Plan be accelerated.


In the event of termination due to either death or disability, the Compensation
Committee of the Board of Directors may at its discretion determine whether any
payment will be made to the participant under the 2009 Plan.


Timing of Payment


If the Compensation Committee determines to pay an award, the Corporation will
make any such payment no later than March 15, 2010.


Recoupment of Payment


If the Compensation Committee determines that any Plan participant has engaged
in fraud or intentional misconduct that has caused a restatement of the
Corporation’s financial statements, the Compensation Committee will review the
STIP payment received by that participant on the basis of the Corporation’s
performance during the periods affected by the restatement.  If the STIP payment
would have been lower if it had been based on the restated results, the
Compensation Committee may seek recoupment of the STIP payment.


Plan Termination


The Compensation Committee may amend, modify, terminate or suspend operation of
the 2009 Plan at any time. Notice of any such changes will be communicated to
Plan participants.


Administration


The Human Resources department shall administer the 2009 Plan.


Disputes


All disputes associated with interpretation of the 2009 Plan or payments
hereunder shall be submitted to the Vice President of Human Resources for
resolution.


NOTHING IN THIS 2009 PLAN SHALL ACT AS A GUARANTEE, OR CONTRACT OF EMPLOYMENT OR
CONTINUED PARTICIPATION IN THE 2009 PLAN, NOR SHALL IT ACT AS A GUARANTEE OF
PAYMENT FROM THE 2009 PLAN.